¶ 1 KAUGER, C.J.,
concurring in part and dissenting in part:
¶ 2 I concur in the portion of the majority opinion allowing the plaintifi/appellee, Transportation Information Services [TISI], to recover appeal-related attorney fees and access to personal information collected by law enforcement agencies to the extent that the information requested conforms with that authorized to be released pursuant to 51 O.S. 1991 § 24A.8.1 However, TISI’s request for information includes social security numbers. Because § 24A.8 does not include social security numbers in the list of items which a law enforcement agency may release, because the statute allows a law enforcement agency to deny access to information not enumerated in § 24A.8, and because there is no opportunity for all individuals covered by the requested records to waive the privilege to their production, I dissent in part.
*174¶ 3 Under 74 O.S.1991 § 24A.8(B),2 law enforcement agencies may deny access to information not listed in the statute. In enacting § 24A.8(B), the Legislature did not enumerate social' security numbers as an item open to public inspection under the statute. If it had intended that social security numbers be released without permission of a holder — as is the case with some individuals here — it could have done so. This Court does not sit as a council of revision, empowered to rewrite legislation in accord with its own conception of prudent public policy.3 It is for the Legislature subject to any constitutional limitations to determine: 1) whether personal information may be released; and 2) what kind of information law enforcement agencies may provide without a waiver from the individuals involved.
¶ 4 The Oklahoma Open Records Act [Act], 51 O.S.1991 § 24A.1 et seq., does not specifically prohibit the release of social security numbers in response to requests promulgated pursuant to the Act. However, the Legislature has forbidden the release of state
employee social security numbers4 and it has restricted access to information indexed by social security numbers to those instances where there has been a personal waiver or the release is required by law.5 Generally, under 74 O.S. Supp.1996 § 3111,6 state agencies may not refuse services or assistance based upon an individual’s refusal to provide a social security number nor may they use social security numbers for any purpose unless the numbers were being utilized prior to January 1, 1994. Two federal courts have recognized that the release of social security numbers may constitute a clearly unwarranted invasion of privacy.7
¶ 5 Nevertheless, the records could be provided with redaction of the social security numbers and an increased fee for collection. Section 24A.5 of the Open Records Act provides that “any reasonably segregable portion of a record containing exempt material shall be provided after deletion of the exempt portions,” and it allows a public body to recoup reasonable fees for document searches requested for commercial reasons.8
*175¶ 6 Originally, social security numbers were intended for the exclusive use by the federal government for determining the amount of social security taxes to credit to a worker’s account. Over time they have been appropriated and the numbers are used for tracking all kinds of personal information.9 As the mass accumulation of information appears in computer data banks, use of these nine-digit numbers as universal identifiers is recognized as the origin of a serious manifestation of privacy concerns.10 Release of social security numbers provides the opportunity for mischief. Redaction would bring the information request within the express language of 51 O.S.1991 § 24A.8,11 and it would avoid concerns and mischief arising from the wholesale release of social security numbers.

.Title 51 O.S.1991 § 24A.8 provides in pertinent part:
"A. A law enforcement agency shall make available for public inspection, if kept, the following records:
1. An arrestee description, including the name, date of birth, address, race, sex, physical description, and occupation of the arrestee;
2. Facts concerning the arrest, including the cause of arrest and the name of the arresting officer;
3. Conviction information, including the name of any person convicted of a criminal offense;
4. Disposition of all warrants, including orders signed by a judge of any court commanding a law enforcement officer to arrest a particular person;
5. A chronological list of incidents, including initial offense report information showing the offense, date, time, general location, officer and a brief summary of what occurred;
6. A crime summary, including a departmental summary of crimes reported and public calls for service by classification or nature and number;
7. Radio logs, including a chronological listing of the calls dispatched; and
8. Jail registers, including ail blotter data or jail booking information recorded on persons at the time of incarceration showing the name of each prisoner with the date and cause of his commitment, the authority committing him, whether committed for a criminal offense, a description of his person, and the dat or manner of his discharge or escape.
B. Except for the records listed in subsection A of this section and those made open by other state or local laws, law enforcement agencies may deny access to law enforcement records except where a court finds that the public interest or the interest of an individual outweighs the reason for denial....”


. Tide 74 O.S., 1991 § 24A.8(B), see note 1, supra.


. In re Anderson, 1997 OK 135, 932 P.2d 1110, 1114-15; City of Hugo v. Public Employees Relations Bd., 1994 OK 134, 886 P.2d 485; McSorley v. Hertz, 1994 OK 120, 885 P.2d 1343, 1352.


. Title 74 O.S. Supp.1992 § 840-2.11 provides:
"State employee home addresses, state employee home telephone numbers, and state employee social security numbers shall not be open to public inspection or disclosure.”


. Title 74 O.S.1991 § 3113 provides:
"No state agency, board, commission or other unit or subdivision of state government may furnish any information indexed by social security number unless required by law or specifically authorized to do so by the holder of said social security number. Provided that this section shall not apply to a report produced by a state agency of monetary payments made to any state official or employee from State Treasury funds or accounts.”


. Title 74 O.S. Supp.1996 § 3111 provides in pertinent part:
"A. No state agency, board, commission or other unit or subdivision of state government shall request or require that any person reveal the social security number of such person in order to obtain services or assistance, nor shall any state agency, board, commission or other unit or subdivision of state government use, or any purpose, numbers which correspond to the social security number of any person. Provided that any state agency, board, commission, unit or subdivision of state government using social security numbers for a particular purpose prior to January 1, 1974, may continue to use and require social security numbers for that purpose only and provided, further, that the provisions of this act, Section 3101 et seq. of this title, shall not be construed to prohibit the use or requirement of disclosure of one’s social security number if the use of the number is related to the Social Security Administration or benefits thereunder, or, subject to the provisions of Section 1-311.1 of Title 63 of the Oklahoma Statutes, to prohibit the use or requirement of disclosure of the social security numbers of the mother and father by the Vital Records Section of the State Department of Health in the administration of the issuance of birth records


. Sheet Metal Workers Int'l Ass’n, Local Union No. 19 v. United States Dept. of Veterans Affairs, 135 F.3d 891, 902-904 (3rd Cir.1998); Greidingerv. Davis, 988 F.2d 1344, 1354 (4th Cir.1993).


. Title 51 O.S.1991 § 24A.5 provides in pertinent part:
“AH records of public bodies and public officials shall be open to any person for inspection, copying, and/or mechanical reproduction during regular business hours; provided:
*175... 2. Any reasonably segregable portion of a record containing exempt material shall be provided after deletion of the exempt portions
3. Any request for a record which contains individual records of persons and the cost of copying reproducing or certifying such individual record which is otherwise prescribed by state law, the cost may be assessed for each individual record, or portion thereof requested as prescribed by state law. Otherwise, a public body may charge a fee only for recovery of the reasonable, direct costs of document copying, and/or mechanical reproduction. In no instance shall said document copying fee exceed twenty-five cents ($0.25) per page for documents having the dimensions of eight and one half (8 1/2) by fourteen (14) inches or smaller, or a maximum of One Dollar ($1.00) per copied page for a certified copy. However, if the request is:
a. solely for commercial purpose ... then the public body may charge a reasonable fee to recover the direct cost of document search...."
Section 24A.5 was amended effective November 1, 1996. However, the quoted portions of the statute remain substantially unchanged.


. Greidinger v. Davis, see note 7 at 1351-52, supra.


. Id.


. Title 51 O.S.1991 § 24A.8, see note 1, supra.